Citation Nr: 0313780	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left foot fracture with traumatic arthritis, 
residuals of a land mine blast injury (left foot disorder).  

2.  Entitlement to service connection for pain in the knees, 
hips, back and shoulders, claimed as secondary to service-
connected left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970, which included a tour of duty in the Republic of 
Vietnam from November 1968 to March 1969, at which time the 
veteran sustained a left foot fracture from an enemy land 
mine blast.  He was authorized or awarded the Purple Heart 
Medal for this injury.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.  

The appeal was remanded at the Board in June 2001 for 
development which has not been satisfactorily completed.  


REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  


See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It cannot be said, in this case, that VA has satisfied its 
duty to notify the veteran what is needed to substantiate the 
claim, especially to the increased rating claim.  The veteran 
has not been specifically advised as to the evidence 
necessary to substantiate this claim and whose responsibility 
it would be to obtain such evidence.  The December 2002 
supplemental statement of the case did provide citation to 
38 C.F.R. § 3.159, the regulation implementing the VCAA.  
However, the veteran has a statutory right to one year to 
submit information or evidence in response to any VCAA 
notification, and that one-year period has not yet passed, 
nor has he otherwise waived his right to that response 
period.  The Board cannot correct this deficiency as to 
either claim on appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

The Court has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law, the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  In a remand of June 2001, the 
Board detailed specific development necessary in this case, 
primarily obtaining a complete and comprehensive VA 
examination of the feet, with medical opinion as to any 
secondary disorders of the knees, hips, back or shoulders.  
While an attempt to schedule the veteran for a VA examination 
appears to have been made at the RO, the Board can find no 
documentation in the claims file that the veteran was given 
any notice of the date and time of his VA examination.  
Correspondence from both the RO and the veteran's 
representative dated in August and October 2002 appear to 
indicate that the veteran's whereabouts are in question.  The 
RO's last known telephone number for the veteran has long 
been disconnected, and the RO's last known address of the 
veteran may be inaccurate as well.  In October 2002, the RO 
received a copy of correspondence from the veteran's 
representative to the veteran asking that he contact his 
representative.  The Board can find no documentation in the 
claims file 

that the RO ever followed up with the representative to 
determine if the veteran replied to his representative's 
October 2002 request.  Such development is clearly indicated, 
particularly since the medical issues involved on appeal 
cannot be resolved at the present time without resort to 
speculation.  The veteran should be contacted, and a VA 
examination should be scheduled-with notice maintained in 
the claims file for use in the appeal.  

For these reasons, the appeal is remanded for the following:  

1.  The RO should contact the veteran's 
representative in an attempt to 
definitively locate the veteran's 
current address and other contact 
information.  If the veteran's 
representative is unaware of the 
veteran's current address and contact 
information, then this fact should be 
documented in the VA claims file for 
future reference.  In the absence of 
success on the part of the veteran's 
representative in contacting the 
veteran, the RO should take additional 
action to verify/obtain the current 
address of the veteran, to include 
contacting the United States Postal 
Service and the banking institution 
through which the veteran has direct 
deposit of his VA benefits.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, in addition to that 
specified herein, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  



3.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for left foot, or related knee, hip, 
back or shoulder symptomatology from 
March 2000 to the present.  Thereafter, 
the RO should obtain copies of any 
additional VA and/or non-VA (private) 
records-if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination, as further detailed in 
paragraph 5. below.  The VA examination 
notice to the veteran and his 
representative should include citation 
to the provisions of 38 C.F.R. § 3.655 
and the need to show good cause for 
failing to report to VA examinations.

5.  The veteran should be scheduled for a 
complete VA orthopedic examination of the 
veteran's feet, knees, hips, back and 
shoulders, to determine the nature and 
severity of his service-connected left 
foot fracture, mine blast injury 
residuals, as well as to determine the 
etiology of any related pathology, to 
include any knee, hip, back and shoulder 
disorders secondary to service-
connected left foot disability.  All 
indicated tests and studies should be 
performed, including x-ray studies of 
the left foot, and the claims folder must 
be made 
available to the examiner for review of 
pertinent 


documents therein.  The examiner should 
specifically 
state if there are any neurological 
findings, including those of the left and 
right feet, knees, hips, back and 
shoulders, and if so whether it is at 
least as likely as not that any 
disability diagnosed is due to, to 
include on an aggravation basis, the 
service-connected left foot disability.  
The examiner should state whether the 
veteran has any functional limitations 
due to the service-connected left foot 
disorder.  The examiner should set forth 
all findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all of the pertinent evidence of 
record to include that associated with 
the claims file on remand, and all 
applicable legal authority.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case which includes, if applicable, 
citation to 38 C.F.R. § 3.655 and 
explanation of its application in this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


